O DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding: a method comprising: receiving a trajectory for controlling operation of an autonomous vehicle; receiving sensor data from a sensor associated with the autonomous vehicle; at least one of determining or receiving a corridor indicative of a bounded region in front of the autonomous vehicle in which the autonomous vehicle is constrained to travel, wherein the bounded region is based at least in part on the trajectory and is associated with at least one of a width or length of the autonomous vehicle; determining, as a first subset of the sensor data, a sensor data segmentation indicating a ground classification and associated with the corridor; determining a second subset of the sensor data associated with the corridor and an object classification, wherein first subset is different from the second subset and the second subset comprising a portion of the sensor data that represents an inside of the corridor; determining, based at least in part on the second subset, a position and a velocity associated with at least a portion of an object; and determining, based at least in part on at least one of the position or the velocity, to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 04/28/2022, have been fully considered and are persuasive. The rejections of claims 1-16 and 19-22 have been withdrawn due to Applicant’s amendment and arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tay et al. (US 2019/0196481 A1): Tay teaches the autonomous vehicle can label data streams from one or all of the sensors as unreliable and disregard (or deemphasize) sensor data read from these sensors during the current scan cycle, such as when localizing the autonomous vehicle, when perceiving objects in the scene around the autonomous vehicle, and when electing navigational decisions during the current and subsequent scan cycles.
Bleyer et al. (US 2021/0004937 A1): Bleyer teaches if the depth estimation system is interested (based on certain filtering criteria) in tracking only a particular type of object, then the machine learning component can selectively omit data from its result so as to focus only on the relevant object.
Tickoo et al. (US 2019/0050718 A1): Tickoo teaches autonomous vehicles rely on a vast amount of sensor information to make real time operational decisions. Applications used to interpret sensor data and act on it are time sensitive. As more automotive applications emerge that rely on sensed data, onboard automotive systems are reaching a limit in terms of what can be supported given the constrained platform resources on the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664